Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-11, species 1, drawn to an aluminum alloy composition, classified in class C22C21/10, in the reply filed on 3/7/2022 is acknowledged with traverse. The traverse is based on that there is no serious burden would be required to examine all of the pending claims. In response, As pointed out in the “Requirement for Restriction/election” dated 1/26/2022, Invention III and Inventions II are related as process of making and product made and Invention II and Invention I are related as combination and sub-combination. Searching the alloy composition claims (Invention I) may not necessary to search the claimed combination product (Invention II) and/or manufacturing process (Invention III), which will lead serious burden for the instant examination. Therefore, the requirement is still deemed proper.
Claims 3-6 and 12-20 are withdrawn from consideration as non-elected claims, claims 1-2 and 7-11 remain for examination, wherein claim 1 is an independent claim.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: the “and Al” in the end on the claims are suggested to be amended as “and Al as balance”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dorward et al (US-PG-pub 2015/0240338 A1, listed in IDS dated 5/7/2021, thereafter PG’338).
Regarding claims 1-2 and 8-9, PG’338 teaches a high strength aluminum alloy (Abstract, Examples, and claims of PG’338), which reads on the Al based alloy as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #537101A8 in table 1 of PG’338 and those disclosed in the instant claims 1-2 and 8-9 are listed in the following table. All of the alloy composition disclosed by Example #537101A8 in table 1 of PG’338 are within the claimed ranges as recited in the instant claims. Since Example #537101A8 in table 1 of PG’338 teaches all of the same alloy composition as claimed in the instant claims, Claims 1-2 and 8-9 are anticipated by PG’338. PG’338 specify forming Zr and/or Sc 

Element
From instant Claims 1-2 (wt%) 
Example #537101A8 in table 1 of PG’338 (wt%)
within range
(mass%)
Zn
5.5-11.0 (cl.1)
7.1-11.0 (cl.2)
7.93
7.93
Mg
2.0-3.0
2.09
2.09
Cu
1.0-2.5 (cl.1)
1.6-2.5 (cl.2)
1.65
1.65
Mn
< 0.10 (cl.1)
0-0.09 (cl.2)
Trace amount
Up to 0.04 (cl.6 of PG’338)
0-Trace amount
Cr
Up to 0.25
Trace amount
Up to 0.04 (cl.7 of PG’338)
0-Trace amount
Si
Up to 0.20
0.04
0.04
Fe
0.05-0.3
0.06
0.06
Ti
Up to 0.10 
0.03
0.03
Zr
0.05-0.25
0.09
0.09
Sc
Up to 0.25 (cl.1)
Up to 0.20 (cl.2)
Trace amount
Up to 0.2 (cl.9 of PG’338)
0-Trace amount
impurities
Up to 0.15
Incident impurities
0-Trace amount
Al
Balance
Balance
Balance

From claims 8-9


Zr + Sc
At least 0.06
0.09
0.09
Dispersoid (cl.9)
Sc-contained; or
Zr-contained; or
Sc, Zr-contained

Meet (par.[0035] of PG’338)
meet


Regarding claims 10-11, the limitation “up to 0.1 wt% Er” (cl.10) and “up to 0.1wt% Hf” (cl.11) include “zero percent”, therefore 0-trace amount of Er and/or Hf disclosed by PG’338  meet the claimed limitations in the instant claims.
s 1-2 and 7-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kamat et al (US-PG-pub 2017/0121802A1, listed in IDS dated 3/2/2021, thereafter PG’802).
Regarding claims 1-2 and 7-9, PG’802 teaches a high strength aluminum alloy (Title, Abstract, Examples, and claims of PG’802), which reads on the Al based alloy as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #V4 in table 4 of PG’802 and those disclosed in the instant claims 1-2 and 7-9 are listed in the following table. All of the alloy composition disclosed by Example #V4 in table 4 of PG’802 are within the claimed ranges as recited in the instant claims. Since Example #V4 in table 4 of PG’802 teaches all of the same alloy composition as claimed in the instant claims, therefore, Claims 1-2 and 7-9 are anticipated by PG’802. PG’802 specify forming Zr contained dispersoids in the alloy (par.[0014], [0118], and claims 46-47 of PG’802), which reads on the claimed limitation in claim 9. 

Element
From instant Claims 1-2 (wt%) 
Example #V9 in table 4 of PG’802 (wt%)
within range
(mass%)
Zn
5.5-11.0 (cl.1)
7.1-11.0 (cl.2)
8.2
8.2
Mg
2.0-3.0
2.16
2.16
Cu
1.0-2.5 (cl.1)
1.6-2.5 (cl.2)
1.81
1.81
Mn
< 0.10 (cl.1)
0-0.09 (cl.2)
0.04
0.04
Cr
Up to 0.25
0.04
0.04

Up to 0.20
0.11
0.11
Fe
0.05-0.3
0.20
0.20
Ti
Up to 0.10 
0.01
0.01
Zr
0.05-0.25
0.11
0.11
Sc
Up to 0.25 (cl.1)
Up to 0.20 (cl.2)
Trace amount
Up to 0.2 (cl.8 of PG’802)
0-Trace amount
impurities
Up to 0.15
Up to 0.15
Up to 0.15
Al
Balance
Balance
Balance

From claim 7 (wt%)


Mn +Cr
At least 0.06
0.08
0.08

From claims 8-9


Zr + Sc
At least 0.06
0.11
0.11
Dispersoid (cl.9)
Sc-contained; or
Zr-contained; or
Sc, Zr-contained

Meet (par.[0118] of PG’802)
meet


Regarding claims 10-11, the limitation “up to 0.1 wt% Er” (cl.10) and “up to 0.1 wt% Hf” (cl.11) include “zero percent”, therefore 0-trace amount of Er and/or Hf disclosed by PG’802 meet the claimed limitations in the instant claims. Actually, PG’802 teaches optional adding Er (par.[0058] of PG’802) and/or Hf (par.[0059] of PG’802) with the same ranges as claimed in the Al based alloy.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over PG’338.
Regarding claim 7, the Example #537101A8 in table 1 of PG’338 does not specify including at least 0.06wt% of (Mn + Cr) in the alloy as recited in the instant claim. However, PG’338 teaches adding ≤ 0.04 wt% Cr (cl.7 of PG’338) and ≤ 0.04 wt% Mn (cl.6 of PG’338) in the alloy, which overlaps the claimed ranges of up to 0.25wt% Cr and less than 0.1wt% Mn in the instant claim 1. (Cr + Mn) is recognized as a equation fully depends on the compositions of Cr and Mn. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art. In re Cooper and Foley 1943 C.D.357, 553 O.G.177; 57 USPQ 117, Taklatwalla v. Marburg. 620 O.G.685, 1949 C.D.77, and In re Pilling, 403 O.G.513, 44 F(2) 878, 1931 C.D.75. In the instant case, in the absence of evidence to the contrary, the selection of the proportions of Cr and Mn from PG’338 in order to meet the claimed ratio would appear to require no more than routine investigation by those 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1).
prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize these ranges from the disclosing of claims 1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1) since claims 1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1) teaches the same Al-based alloy throughout whole disclosing range. Thus, no patentable distinction was found in the instant claims compared with claims  1-20 of copending application 16/114,830 (US-PG-pub 2019/0062886 A1).
 This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application has not fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734